EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eustace Isidore on 22 April 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--GENERATING AND MANAGING GROUPS OF PHYSICAL HOSTS ASSOCIATED WITH VIRTUAL MACHINE MANAGERS IN AN INFORMATION HANDLING SYSTEM--

Please amend claims 1, 8, and 15 as follows:
1. (Currently amended) A computer-implemented method for attaching and detaching physical hosts to/from virtual machine manager (VMM) host groups associated with a VMM in a cluster of information handling systems (IHSs), the method comprising: 
identifying, by a processor, (i) first target physical hosts that are part of a VMM host group but are not part of a VMM host list, and (ii) second target physical hosts from the VMM host list that are not included in the VMM host group; 
wherein a VMM host group 
wherein the identifying comprises: 
determining that at least one of the physical hosts of the VMM host group are not included in the VMM host list; and 
in response to determining that at least one of the physical hosts of the VMM host group is not included in the VMM host list: identifying the physical hosts of the VMM host group that are not included in the VMM host list; and transmitting an indication of the physical hosts of the VMM host group that are not included in the VMM host list to the controller; 
storing the identified first target physical hosts and second target physical hosts to a remote access controller (RAC) memory; 
retrieving, by a RAC from the RAC memory, first identifying data of the first target physical hosts; 
retrieving, by the RAC, second identifying data of the second target physical hosts; 
transmitting, by the RAC, to each of the first target physical hosts a request to detach from the VMM host group; and 
transmitting, by the RAC, to each of the second target physical hosts, a request to attach to the VMM host group.

8. (Currently amended) An information handling system (IHS) comprising: 
a processor communicatively coupled to a system memory comprising firmware; 
a remote access controller (RAC) communicatively coupled to the processor and to a RAC memory device, the RAC including first firmware executing thereon for attaching and detaching physical hosts to/from virtual machine manager (VMM) host groups associated with a VMM[[,]], 
wherein the processor executes the firmware, which configures the processor to: 
determine if any of the physical hosts of a VMM host group are not included in a VMM host list; and 
in response to determining that at least one of the physical hosts of the VMM host group is not included in the VMM host list: identify the physical hosts of the VMM host group that are not included in the VMM host list; and transmit an indication of the physical hosts of the VMM host group that are not included in the VMM host list to the RAC; and 
wherein the first firmware configures the RAC to: 
retrieve, from a controller memory, first identifying data of first target physical hosts that are part of [[a]] the VMM host group, but not on [[a]] the VMM host list, wherein the VMM host group comprises all of the physical hosts that are running virtual machines (VMs) that are controlled by the VMM, and wherein the VMM host list is generated by the VMM and contains 
retrieve second identifying data of second target physical hosts that are part of the VMM host list, but are not part of the VMM host group; 
transmit, to each of the first target physical hosts a request to detach from the VMM host group; and 
transmit, to each of the second target physical hosts, a request to attach to the VMM host group.

15. (Currently amended) A virtual machine manager (VMM) host group system for a network of information handling systems (IHSs) comprising: 
a processor communicatively coupled to a system memory comprising firmware; 
a remote access controller (RAC) communicatively coupled to the processor and to a RAC memory device, the RAC including first firmware executing thereon for generating host groups[[,]]; 
wherein the processor executes the firmware, which configures the processor to: 
determine if any of the physical hosts of a VMM host group are not included in a VMM host list; and 
in response to determining that at least one of the physical hosts of the VMM host group is not included in the VMM host list: identify the physical hosts of the VMM host group that are not included in the VMM host list; and transmit an indication of the physical hosts of the VMM host group that are not included in the VMM host list to the RAC; and 
wherein the first firmware configures the RAC to: 
retrieve, from a controller memory, first identifying data of first target physical hosts that are part of [[a]] the VMM host group associated with a VMM, but not on [[a]] the VMM host list, wherein the VMM host group comprises all of the physical hosts that are running virtual machines (VMs) that are controlled by the VMM, and wherein the VMM host list is generated by the VMM and contains identifiers for all of the physical hosts that are controlled by the VMM within a networked computing system; 

transmit, to each of the first target physical hosts, a request to detach from the VMM host group; and 
transmit, to each of the second target physical hosts, a request to attach to the VMM host group.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Hopmann et al. Patent No.: US 9,075,661 B2 discloses placing virtual machines on hosts by a machine manager using soft constraints, such as placement of virtual machines on empty hosts, and deployment of virtual machines on hosts based on the constraints.
Amann et al. Pub. No.: US 2015/0372867 A1 discloses reconfiguring clusters by adding and removing physical servers, where an outgoing host is identified and removed from a cluster.

However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims comprising attaching and detaching physical hosts to/from VMM host groups that are each associated with a VMM by identifying physical hosts that are part of a VMM host group having VMs under control of a single VMM but which are not part of a VMM host list of physical hosts under the control of the VMM, and identifying physical hosts that are on the VMM host list but which are not in the VMM host group, determining that at least one physical host of the VMM host group is not on the VMM host list, notifying a RAC of the at least one physical host, and causing the RAC to identify and detach target physical hosts from the VMM host group that are not part of the VMM host list, and to attach those target physical hosts that are on the VMM host list but not part of the VMM host group to the VMM host group. Since none of the prior art alone or in combination anticipates or renders obvious the invention as set forth in the independent claims, the examiner has found the invention to be allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/MICHAEL W AYERS/             Examiner, Art Unit 2195